[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                            February 2, 2006
                               No. 05-13367
                                                           THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                  D. C. Docket No. 04-00238-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

JOSE AERSIO ALVAREZ,

                                                       Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 2, 2006)

Before TJOFLAT, DUBINA and COX, Circuit Judges.

PER CURIAM:

     Jose Aersio Alvarez appeals his 97-month sentence stemming from his

conviction for possession with intent to distribute five kilograms or more of
cocaine, in violation of 46 U.S.C.App. § 1903(a) and (g) and 21 U.S.C. §

960(b)(1)(B)(ii).   Alvarez’s offense involved 3,731 kilograms of cocaine.       He

pleaded guilty to the possession with intent to distribute charge pursuant to a plea

agreement.    The plea agreement contained a sentence appeal waiver, which

provided that Alvarez waived his right to appeal his sentence except if: (1) the

sentencing judge applied an upward departure; (2) the sentence was above the

statutory maximum; or (3) the sentence violated other law apart from the

sentencing guidelines.

      On appeal, Alvarez argues that the district court erred in denying him a

minor role adjustment and contends that the court misinterpreted the term “minor

participant” and misapplied the minor role guideline when sentencing him.

      An appeal waiver “will be enforced if the government demonstrates either:

(1) the district court specifically questioned the defendant about the waiver during

the plea colloquy, or (2) the record clearly shows that the defendant otherwise

understood the full significance of the waiver.” United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir.), cert. denied, 125 S. Ct. 2279 (2005) (internal

quotations omitted).

      Alvarez waived his right to appeal the district court’s decision denying him a

minor role reduction. The record reveals that the district court questioned Alvarez



                                         2
about the sentence appeal waiver during his plea colloquy, explained the effect of

the waiver, and confirmed that Alvarez understood the types of challenges he was

waiving. And, the issue presented by Alvarez does not fall within the exceptions to

his appeal waiver.

      Next, Alvarez contends that his 97-month sentence constitutes cruel and

unusual punishment in violation of the Eighth Amendment. Because Alvarez did

not assert an Eighth Amendment objection in the district court, we review his

argument for plain error. United States v. Raad, 406 F.3d 1322, 1323 (11th Cir.),

cert. denied, 126 S. Ct. 196 (2005). Plain error occurs when there is (1) error; (2)

that is plain or obvious; (3) affects the defendant’s substantial rights; and (4)

seriously affects the fairness, integrity, or public reputation of the judicial

proceedings. Id.

      Alvarez’s sentence does not violate the Eighth Amendment. His offense

involved possession with intent to distribute 731 kilograms of cocaine. Because

Alvarez’s 97-month sentence was below the statutory limits and also at the bottom

of the applicable sentencing guideline range, it is not grossly disproportionate to

his offense. We find no Eighth Amendment error.

      AFFIRMED.




                                         3